Title: From John Adams to Ezra Stiles, 4 November 1788
From: Adams, John
To: Stiles, Ezra


          
            Sir.
            Braintree Novr: 4. 1788.
          
          Last night, I received the Letter you did me the Honour to write me, on the thirteenth of September, informing me of the Honour that has been done me by the University over which you so worthily preside.
          If this honorary Degree, is as you inform me, to be considered as a token of Affection and Esteem, I shall certainly hold it among the most precious of Things; since nothing can ever be more pleasing to me, or more satisfactory to my highest ambition than the approbation of an University which has distinguished itself in Litterature among the foremost in America, and which is the Light of a Commonwealth that I esteem the purest Portion of mankind.
          With great Respect and Sincere / Esteem I have the Honour to be, / Sir your most obedient and / most humble Servant
          
            John Adams
          
         